Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4 The Depository Trust Company A subsidiary of The Depository Trust & Clearing Corporation >MEDIUM-TERM NOTE  MASTER NOTE August 25, 2008 (Date of Issuance) American Express Credit Corporation ("Issuer"), a corporation organized and existing under the laws of the [State or Commonwealth] of Delaware, for value received, hereby promises to pay to Cede & Co. or its registered assigns (i) on each principal payment date, including each amortization date, redemption date, repayment date, maturity date, and extended maturity date as applicable, of each obligation identified on the records of Issuer (which records are maintained by The Bank of New York Mellon ("Paying Agent")) as being evidenced by this Master Note, the principal amount then due and payable for each such obligation, and (ii) on each interest payment date, if any, the interest then due and payable on the principal amount for each such obligation.
